Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the following features:
Claim 21:
receiving data via a plurality of data pipes;
writing one or more first data to the commonly shared data structure, the one or more first data associated with one or more corresponding portions of the received data, the commonly shared data structure comprising a first data configuration corresponding to the plurality of data pipes;
writing one or more second data to each of a plurality of second data structures, the one or more second data indicating completed receipt of corresponding one or more portions of the received data, each of the plurality of second data structures corresponding to respective ones of the plurality of data pipes; and
enabling retrieval by a processor apparatus of at least a portion of the received data via the first data configuration based at least on the one or more second data.

Claim 29:
a first processor apparatus configured for data communication with a second processor apparatus;
a plurality of data pipes associated with the first processor apparatus; and
logic configured to, when operated, cause the first processor apparatus to:
receive a plurality of data flows via respective ones of the plurality of data pipes;
coordinate transfer of the plurality of data flows into the commonly shared data structure, the coordination comprising an assignment of transfer data structures to the commonly shared data structure; and
signal respective completions of the assignment of the transfer data structures via at least provision of completion data structures to a plurality of completion data arrays, the plurality of completion data arrays corresponding to respective ones of the plurality of data pipes associated with the first processor apparatus; and
wherein the completion data structures are configured to signal to the second processor apparatus that at least a portion of the coordinated plurality of data flows is retrievable.

Claim 38:
a first processor apparatus associated with a plurality of first data pipes;
a second processor apparatus configured for data communication with the first processor via a shared memory apparatus, the shared memory apparatus comprising a commonly accessible data structure and a plurality of second data structures; and
a non-transitory computer-readable apparatus comprising a storage medium, the storage medium comprising a plurality of instructions configured to, when executed, cause the second processor apparatus to:
receive data via a plurality of second data pipes associated with the second processor apparatus, the received data comprising a plurality of sets of data records received via respective ones of the plurality of second data pipes;
write, to the commonly accessible data structure, the plurality of sets of data records;
write, to the plurality of second data structures, a plurality of data structures corresponding to the plurality of sets of data records; and
cause the first processor apparatus to, based on the plurality of second data structures, (i) retrieve the plurality of sets of data records, and (ii) assign respective data flows to the plurality of first data pipes, each of the respective data flows corresponding to respective ones of the plurality of second data pipes.

For example, Pulyala (US 2016/0077989) discloses data aggregation and multiplexing of one or more virtual bus interfaces via a physical bus interface, but does not expressly disclose the above claimed limitations. 
For example, Cosby (US 2018/0101498) discloses a root port for coupling to a root complex, and a plurality of endpoint ports for coupling to endpoint devices, wherein each endpoint port is associated with a function number. A downstream buffer queues transaction layer packets (TLPs) received from the root port, wherein each TLP in the downstream buffer is directed to an endpoint port associated with the identified function number. An upstream buffer queues TLPs received from each endpoint port, and directs the queued TLPs to the root port, but does not expressly disclose the above claimed limitations.

For example, Gao (US 2018/0367460) discloses a data flow processing method and apparatus, and a system. A processing process performed on a packet is divided into multiple processing actions. Some processing actions are spread only when traffic of a current data flow meets a preset condition. Therefore, multiple processor cores may process a packet in a pipeline manner, so as to improve processing efficiency. When a bandwidth fluctuation amplitude of a data flow is relatively large and a peek bandwidth of the data flow is relatively large, compared with a static pipeline manner, the method provided in the embodiments avoids a waste of processing resources to some extent when traffic is relatively low, and can also better support data flow processing when traffic is relatively high, but does not expressly disclose the above claimed limitations.
As such, claims 21, 29 and 38 are in condition for allowance. 
Claims 22-28, 30-37, 39 and 40 depend from an allowable claim and are thus in condition for allowance for at least this reason. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A MUDRICK/Primary Examiner, Art Unit 2194                                                                                                                                                                                                        9/08/2021